DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 12/13/2021 to the Office Action mailed on 09/28/2021 is acknowledged.

Claim Status
Claims 1, 3, 5, 9-15, and 19-26 are pending. 
Claims 2, 4, 6-8, 16, 17 and 18 were previously cancelled.
Claims 1, 20, and 23 are currently amended.
Claims 1, 3, 5, 9-15, and 19-26 have been examined.
Claims 1, 3, 5, 9-15, and 19-26 are rejected.

Priority
	Priority to 371 PCT/US11/28279 filed on 03/14/2011 which claims benefit to application 61/313260 filed on 03/12/2010.
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments

The rejection of claims 1, 3, 5, 9-11, 14, 15, and 20-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welshimer et al. (US Patent Application Publication 2007/0082821 A1, Published 04/12/2007) in view of Yu et al. (Reduced plant uptake of pesticides with biochar additions to soil, Published 07/2009) is withdrawn in view of Applicant’s arguments.

The rejection of claim 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welshimer et al. (US Patent Application Publication 2007/0082821 A1, Published 04/12/2007) in view of Yu et al. (Reduced plant uptake of pesticides with biochar additions to soil, Published 07/2009) as applied to claims 1, 3, 5, 9-11, 14, 15, and 20-25 above, and further in view of Fresch et al. (US Patent 5476833, Published 12/19/1995) is withdrawn in view of Applicant’s arguments.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
The rejection of claims 1, 3, 5, 9-15, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.
Election/Restrictions
Claims 1, 3, 5, 9-15, and 19-26 are allowable. The restriction requirement between the particle and method of use of the particle, as set forth in the Office action mailed on 01/05/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/05/2015 is fully withdrawn.  Claim 19 , 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: biochar produced by pyrolysis having a particle size of less than 297 microns is known the prior art (See Yu et al.). A carrier of chemical agents comprising a plurality of mineral fragments selected from dolomite, limestone, gypsum, pelletized lime, or combinations thereof having the instantly claimed bulk density, sizing, and resistance to attrition value is also known in the prior art (See Welshimer et al.). However, even though there may be motivation to combine the prior art biochar with the carrier of the prior art, there is no reasonable expectation of success, as argued by Applicant in the response filed on 12/13/2021. One of ordinary skill in the art would have been motivated to combine biochar with the carrier of Welshimer et al. using the method of Welshimer et al. As Applicant has argued this process however would have been expected to destroy or powderise the biochar. The prior art does not provide any teaching or suggestion as to how one would combine biochar with the carrier of Welshimer et al. without the destructive effect expected. The prior art is also free of any other teachings or suggestions that would motivate one of ordinary skill .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/ALI SOROUSH/Primary Examiner, Art Unit 1617